DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 4/15/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2014/0028599).
Regarding claim 1, Jeong discloses an electronic panel comprising: 
2a base layer (10, fig. 2) including a sensing area (area including all 220 in fig. 2) and a peripheral area (area outside of area 220, including wiring 230) adjacent to the sensing area; 
3sensing electrodes (220, fig. 2) overlapping the sensing area and disposed on the base layer; 
4first lines (230b, fig. 2) overlapping the peripheral area and connected to the sensing electrodes; 
5an insulation layer comprising a first insulation portion (see insulation in para. 66) configured to cover the sensing 6electrodes and disposed on the base layer (para. 66) and a second insulation portion (see insulation in para. 48, 50) configured to cover at 7least a portion of each of the first lines and disposed on the base layer (para. 48, 50); and 
8second lines (260, fig. 2) disposed on the second insulation portion and respectively electrically 9connected to the first lines through contact holes defined in the second insulation portion (para. 48), 
iowherein the at least a portion of each of the first lines has a meandering shape (see 230b, fig. 2).  1r
Regarding claim 2, Jeong discloses where the at least a portion of each of the first 2lines comprises: 
3a first portion extending in a first direction (see 230b extending right from the top of 220b” in fig. 2); 
4a second portion extending in the first direction to face the first portion in a second sdirection different from the first direction (see 230b extending left toward 220b’ in fig. 2); and 
6a third portion extending in the second direction to connect the first portion to the second 7portion (see 230b extending vertically down between 220b” and 220b’ in fig. 2).
Regarding claim 10, Jeong discloses wherein: 36
the second lines (260, fig. 2) extend in a first direction (vertical) and are spaced a predetermined distance from each other in a second direction (horizontal) different from the first direction (fig. 2); and 
4each of the second lines has a planar area per unit length greater than that of each of the sfirst lines (see fig. 2; wherein lines 260 are wider than lines 230b).  1
Regarding claim 11, Jeong discloses 2each of the second lines comprises a first line portion bonded to an external circuit board (see part of 260 connected to 250a in fig. 2) 3and a second line portion that overlaps the at least a portion of each of the first lines (see part of 260 connected to 230b in fig. 2); and 
4the at least the portion of each of the first lines is disposed between the contact holes and sthe first line portion in the first direction (see fig. 2; wherein the contact holes are surrounded by the first lines 230b).  1

Regarding claim 12, Jeong discloses wherein the contact holes are disposed in the 2same line in the second direction (see fig. 2).35
1
Regarding claim 14, Jeong discloses wherein: 2at least two second lines of the second lines have different lengths in the first direction (fig. 2); 3and 
4the contact holes overlapping the two second lines among the contact holes are defined in different lines in the second direction (fig. 2).  
37Regarding claim 15, Jeong discloses wherein the first insulation portion and the  second insulation portion are spaced apart from each other on a plane (see fig. 2 and para. 66, 48).
1reg  Regarding claim 16, Jeong discloses wherein each of the first lines comprises a metal (para. 37), 2and 3each of the second lines comprises an ITO electrode (para. 49, 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Na (US 2020/0081583).
  Regarding claim 3, Jeong fails to disclose wherein the first line has a curved shape.1

Na discloses wherein the at least a portion of each of the first  lines has a curved shape (see signal lines SG-1 in fig. 7 and para. 153; wherein the signal lines are curved).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Na in the device of Jeong. The motivation for doing so would have been to provide the ability to provide curved signal lines around a curved touch area (Na; fig. 7), wherein doing so can reduce the bezel area.

Allowable Subject Matter
Claims 4-9 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628